DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
New 35 U.S.C. 112(f) claim interpretation necessitated by amendment.
Regarding 112 rejections
	New 112(b) rejections necessitated by amendment.
Examiner notes the 112(b) rejection of claims 1 and 15 regarding the “updated ultrasound image”, claim 4 regarding “a recurring patient”, claims 5 and 7, claim 10, claim 13 regarding “the image pair”, claim 16, and claim 18 are withdrawn in view of the amendments to the claims. 
	Examiner notes that while amendments were made to claims 1, 7, 8, and 13, such amendments did not overcome the 112(b) rejections. The 112(b) rejections of claims 1, 7, 8, and 13 are updated in view of the amendments. Additionally, examiner notes the 112(b) rejection of claim 3 is maintained as no amendments were presented with respect to claim 3. 

Regarding 103 rejections
Applicant’s arguments with respect to claims 1-26 have been considered but are moot in view of the new grounds or rejection necessitated by amendment.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “image capture device” in claims 4 and 17 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “device” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “device”) is modified by functional language (“for image capture”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. 
A review of the specification shows that a digital camera (PGPub [0025]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

		Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “identify, via the at least one neural network, a previous ultrasound image of the plurality of previous ultrasound images”. It is unclear if this is the same previous ultrasound image as the at least one previous ultrasound image recited previously or a different previous ultrasound image. For examination purposes, it has been interpreted to mean any previous ultrasound image, however, clarification is required. 
Claim 3 recites the limitation “a recurring patient”. It is unclear if this is the same recurring patient recited in claim 2 or a different recurring patient. For examination purposes, it has been interpreted to mean any recurring patient, however, clarification is required. 
Claim 7 recites the limitation “wherein each of the plurality of neural network branches is configured to receive a first input comprising the current ultrasound image or the at least one previous ultrasound image”. It is unclear if the each of the plurality of neural network branches receives the same first input (i.e. each receives the current ultrasound image or the at least one previous ultrasound image) or if different branches receive different inputs (e.g. a first branch receives the current ultrasound image and a second branch receives the at least one previous ultrasound image). For examination purposes, it has been interpreted to mean that each of the branches may receive a same first input or a different first input, however, clarification is required. 
Claim 8 recites the limitation “comprising imaging parameter settings associated current ultrasound image or the at least one previous ultrasound image”. It is unclear if these are the imaging parameter settings of claim 1 or different imaging parameters.  For examination purposes, it has been interpreted to mean either the same or different imaging parameters, however, clarification is required.
	Claim 13 recites the limitation “a previous image”. It is unclear if this is the same previous image recited in claim 1 or if this is a different previous image. For examination purposes, it has been interpreted to mean any of the previous images, however, clarification is required. 
	Claim 13 recites the limitation “the previous image”. It is unclear if this is the same previous image of claim 1 or the previous image previously recited in claim 13. For examination purposes, it has been interpreted to mean any of the previous images previously recited, however, clarification is required. 
	Claim 21 recites the limitation “a distance metric”. It is unclear if this is the distance metric of claim 15 or a different distance metric. For examination purposes, it has been interpreted to mean any distance metric, however, clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 10-11, 13, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Halmann et al. (US 20120108960 A1), hereinafter Halmann in view of Cheon et al. (US 20150272546 A1) and further in view of Yao et al. (US 20180342060 A1), hereinafter Yao.
Regarding claim 1,
Halmann teaches an ultrasound imaging system (at least fig. 6 (200) and corresponding disclosure in at least [0046]) for ultrasonically inspecting biological tissue of a patient ([0022] which discloses acquiring ultrasound data which may include image data for a particular anatomical region of interest), 
The system (200) comprising:
An ultrasound probe (at least fig. 6 (206) and corresponding disclosure in at least [0046]) and 
A processor (at least fig. 6 (216) and corresponding disclosure in at least [0049]) communicatively coupled to the ultrasound probe (206) (see at least fig. 6) and to a source of previously-acquired ultrasound image data ([0008] which discloses the processor is configured to obtain archived (i.e. previously acquired [0021]) ultrasound image data stored in a memory (i.e. source) and [0029] which discloses the archived ultrasound image data may be stored locally (e.g. within the ultrasound system)) wherein the processor (216) is configured to:
Provide a current ultrasound image (at least figs. 3 and 4 (72) and corresponding disclosure in at least [0033]) of the biological tissue of the patient; 
Retrieve, from the source of previously-acquired ultrasound image data, previous ultrasound images (at least figs. 3 and 4 (74 and 82) and corresponding disclosure in at least [0035]) associated with the patient ([0007] which discloses second section displays an archived ultrasound image of the anatomical portion of the patient)
Identify a previous ultrasound image (74) of the plurality of previous ultrasound images that corresponds to the same anatomical region as the current ultrasound image ([0025] which discloses section 42 displays an archived image (74) from a prior exam corresponding to the same anatomical region or area as the live image)
Adjust one or more imaging parameters of the ultrasound imaging system to correspond to imaging parameter settings associated with the identified previous ultrasound image ([0022] which discloses the scan parameters for a current ultrasound scan are based on scan parameters corresponding to archived images and to which the currently acquired images are to be compared and [0026] which discloses the scan parameters or imaging presets of the ultrasound device acquiring the image(s) may be automatically set or adjusted to the settings used from a prior exam, for example, corresponding to the archived image being displayed. Thus, the scanning parameters of the ultrasound device in some embodiments are automatically changed based on each archived image that is selected) 
Produce an updated ultrasound image (74) with the adjusted imaging parameters ([0031] which discloses the scan parameters are re-calibrated based on the archived image and resuming scanning with a live image displayed. Examiner notes that after re-calibrating the scan parameters the live image displayed would be an updated ultrasound image with the adjusted imaging parameters), wherein the updated ultrasound image is difference from the current ultrasound image and the previous ultrasound images (Examiner notes the updated ultrasound image would be included in the resumed scanning which is performed after the current ultrasound image and is therefore different from the current and previous ultrasound images).

Halmann fails to explicitly teach wherein the processor is configured to: provide the current ultrasound image and a plurality of the previous ultrasound images to at least one neural network, wherein the at least one network is trained to determine whether the current ultrasound image and at least one previous ultrasound image correspond to a same imaging plane through the biological tissue of the patient by performing operations comprising: Convert the current ultrasound image to a first feature vector, convert the at least one previous ultrasound image to a second feature vector, compute a distance metric between the first feature vector and the second feature vector, and determing a similarity between the current ultrasound image and the at least one previous image using the computed distance metric; and 
Identify, via the at least one neural network, a previous ultrasound image of the plurality of previous ultrasound images that corresponds to the same imaging plane as the current ultrasound image;
 	Cheon, in a similar field of endeavor involving ultrasound imaging, teaches wherein a processor (at least fig. 30 (200) and corresponding disclosure in at least [0388]-[0389]) configured to:
	Provide a current ultrasound image and a plurality of previous ultrasound images to at least one neural network ([0105] which discloses the ultrasound apparatus may model a classifier for classifying an ultrasound image (i.e. a current ultrasound image) as one view plane image, by using pattern recognition technology such as neural network) and [0106] which discloses selecting one of all view plane images (i.e. previous ultrasound images). Examiner notes that such images (i.e. the ultrasound image and the view plane images) are input into the classifier (i.e. neural network) in order to perform such classification), wherein the at least one neural network is trained ([0084]-[0087] which discloses the steps of generating the classifier (i.e. neural network) by providing a training and testing set of data)  to determine whether the current ultrasound image and at least one previous ultrasound image correspond to a same imaging plane through the biological tissue of the patient ([0114] which discloses the ultrasound apparatus may determine a view plane corresponding to the view plane image (i.e. at least one previous ultrasound image) as the view plane on which the ultrasound image is captured. Thus the classifier would determine that the view plane image and at least one previous ultrasound image correspond to the same view plane (i.e. imaging plane)) by performing operations comprising: 
Convert the current ultrasound image to a first feature vector ([0115]-[0116] which disclose the ultrasound apparatus may extract features such as the edge histogram, the average value, and the ranklet of the ultrasound image data and [00); and 
Convert the at least one previous ultrasound image to a second feature vector (at least fig. 2 (240) and corresponding disclosure in at least [0095]-[0096]), and 
Determine a similarity between the current ultrasound image and the at least one previous ultrasound image based on a similarity between the first feature vector and the second feature vector (at least figs. 12A-12C and corresponding disclosure in at least [0220]-[0221] which discloses the ultrasound image is input into all classifiers and a score is added to the view plane image selected by each classifier and the view plane image having the highest score is used to determine the view plane. Examiner notes the classifiers use the feature vector as noted above and with respect to each fo the classifiers of fig. 11 disclosed in 214-217) 
	Identify, via the at least one neural network, a previous ultrasound image of the plurality of ultrasound images that corresponds to the same imaging plane as the current ultrasound image ([0105] which discloses the classifier for classifying an ultrasound image as one view plane image and [0106] which discloses the classifier for selecting one of all view plane images)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Halmann to include identifying, via the at least one neural network, a previous ultrasound image as taught by Cheon in order to fully automate the identification of the previous ultrasound image and further enhance the selection by ensuring it not only matches the anatomical region, but the orientation and/or position (i.e. imaging plane) of the current image as well enhancing the parameter selection for the updated ultrasound images. 
	It is unclear if Cheon computes a distance metric between the first feature vector and the second feature vector and determines the similarity using the computed distance metric.
	Nonetheless, Yao in a similar field of endeavor involving medical image processing, teaches a processor configured to provide a current medical image and a plurality of previous medical images to at least one neural network, wherein the at least one neural network (at least fig. 1 (112) and corresponding disclosure in at least [0067]) is trained to determine whether the current medical image and at least one previous medical image are most similar by performing operations comprising:
  	convert the current medical image to a first feature vector ([0284] which discloses generating a feature vector for the given medical scan)
convert the at least one previous medical image to a second feature vector ([0284] which discloses generating a feature vector for the given medical scan and for medical scans in the set of medical scans (i.e. previous medical scans))
compute a distance metric between the first feature vector and the second feature vector ([0284] which discloses a medical scan similarity analysis function can be applied to the feature vector of the given medical scan and one or more feature vectors of the medical scans and can include computing a similarity distance between the feature vectors), 
and determine a similarity between the current ultrasound image and the at least one previous ultrasound image using the computed distance metric ([0284] which discloses assigning the similarity distance to the corresponding medical scan in the set and similar medical scans can be identified based on one or more medical scans in the set with a smallest computed similarity distance based on ranking medical scans in the set based on the computer similarity distances and identifying a designated number of top ranked medical scans)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Halmann, as currently modified, to include computing a distance metric and determining a similarity metric as taught by Yao in order to determine the similar image having a highest ranking based on similarities distance. Such a modification would additionally enhance the process by reducing the number of classifiers needed for identifying the most similar scan plane.    

	Regarding claim 2, 
	Halmann further teaches wherein the processor is further configured to identify whether the patient is a recurring patient ([0027] which discloses a user may enter a patient’s name or identification number in the ultrasound system to access the patient record. Examiner notes that in allowing access to the patient record the processor would thus identify whether the patient is a recurring patient).

	Regarding claim 3, 
	Halmann further teaches wherein the processor is configured to identify the patient as a recurring patient based on patient identification information received by the processor ([0027] which discloses a name or identification number is used to access the patient record). 

Regarding claim 5,
Halmann, as modified, teaches the elements of claim 1 as previously stated. Yao further teaches wherein the at least one neural network is trained to compare the first feature vector and the second feature vector to produce a similarity score between the current ultrasound image and the at least one previous ultrasound image ([0284] which discloses computing a similarity distance between the feature vectors) and ranking the medical scans in the set based on the computed similarity distances. Examiner notes a ranking is interpreted as a similarity score)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Halmann, as currently modified, to include producing a similarity score as taught by Yao in order to identify most similar image accordingly. 

Regarding claim 6, 
Yao, as applied with respect to claim 1, further teaches wherein the at least one neural network includes a plurality of neural network branches configured to operate in parallel ([0272] which discloses the medical scan image analysis function utilizes a neural network that can include a plurality of layers where each layer includes a plurality of nodes and each node in one layer can have a connection to some or all nodes in the next layer. Examiner notes that each connection of nodes is considered a plurality of neural network branches configured to operate in parallel)
 
Regarding claim 7,
Yao, as applied with respect to claim 6, further teaches wherein each of the plurality of neurla network branches is configured to receive a first input comprising the current ultrasound image or the at least one previous ultrasound image (Examiner notes a person having ordinary skill in the art would have recognized the nodes and thus the network branches would receive the current ultrasound image and/or the at least one previous ultrasound image in order to perform the similar scans identification step of [0284])

Regarding claim 10,
Yao, as applied with respect to claim 1, further teaches wherein the at least one neural network includes a first portion comprising at least one neural network configured to output the first feature vector and the second feature vector ([0284] which discloses generating a feature vector of the given medical scan and for medical scans in the set of medical scans) and a second portion configured to determine the similarity between the current ultrasound image and the at least one previous ultrasound image ([0284] which discloses the medical scan similarity analysis includes computing a similarity distance between the feature vectors and identifying similar medical scans based on determining one or more medical scans with the smallest computed similarity distance) ([0272] which discloses the neural network includes a plurality of layers connected through nodes of each layer. Examiner notes a person having ordinary skill in the art would have recognized different layers/portions for providing/outputting the feature vectors associated with the pair of images and for comparing the feature vectors to produce the similarity score) 

	Regarding claim 11,
Yao, as applied with respect to claim 10, further teaches wherein the second portion is configured to compute the distance metric between the first feature vector and the second feature vector ([0284] which discloses the medical scan similarity analysis includes computing a similarity distance between the feature vectors and identifying similar medical scans based on determining one or more medical scans with the smallest computed similarity distance)                      

Regarding claim 25, 
Halmann, as modified, further teaches wherein the processor is configured to determine the similarity between the current ultrasound image and the at least one previous ultrasound image irrespective of differences in pixel data between the current ultrasound image and the at least one previous ultrasound image (Examiner notes the similarity is determined based on the feature vectors and Cheon teaches the feature vectors are determined based on patterns determined for each view plane ([0093]-[0096])). Examiner further notes that by purely using the feature vectors output by the neural network to determine the similarities, the similarities are determined irrespective of differences in the pixel data. In other words, the pixel data itself is not used for the similarity determination, but rather the feature vectors of each image.

	Regarding claim 26,
	Yao, as applied with respect to claim 1, further teaches wherein the distance metric includes a correlation analysis (Examiner notes the similarity distance is considered a correlation analysis in its broadest reasonable interpretation)
                                                                                                                                                    

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann, Cheon, and Yao as applied to claim 3 above, and further in view of Aarts et al. (US 20160217260 A1), hereinafter Aarts. 
Regarding claim 4, 
Halmann, as modified, teaches the elements of claim 3 as previously stated. Halmann further teaches wherein the patient identification information includes a patient name or identification number ([0027]). Halmann, as modified, fails to explicitly teach wherein the patient identification information includes an image comprising a facial feature of the patient, and wherein the processor is further configured to determine whether the patient identification information identifies a recurring patient based, in part, on the facial feature. 
Aarts, in a similar field of endeavor involving patient medical practices, teaches wherein a processor (at least fig. 1 (100) and corresponding disclosure in at least [0055]) is configured to identify whether a patient is a recurring patient ([0055] which discloses identifying a patient by comparing a facial image from a camera and comparing it with a facial image from the patient database), identify the patient as a recurring patient based on patient identification information (examiner notes the facial image is considered patient identification information) received by the processor ([0055]-[0056] which discloses identifying the patient (i.e. patient is identified as a recurring patient) or if the patient is not recognized by the system (i.e. is not recurring)), and wherein the patient identification information includes an image received from a storage device ([0055] which discloses retrieved a facial image of the patient from the patient database) or an image capture device different from the ultrasound probe ([0056] which discloses the system 100 may capture a facial image of the patient to create a new patient record. Examiner notes the facial image is an image from a camera such as 110), the image comprising a facial feature of the patient and wherein the processor is further configured to determine whether the patient identification identifies the recurring patient based, in part, on the facial features ([0055] which discloses identifying a patient by comparing a facial image (i.e. an image comprising a facial feature) to a facial image of the patient from the patient database and capturing a facial image to create a new patient record in an instance where the system does not recognize the patient (i.e. the patient is not recurring)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Halmann, as currently modified, to include determining whether the patient is a recurring patient as taught by Aarts in order to reduce the amount of work required to input patient identification information into the system, by allowing the system to be fully automated.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann, Cheon, and Yao as applied to claim 7 above, and further in view of Hu (US 20180322629 A1). 
Regarding claim 8,
Halmann, as modified, teaches the elements of claim 7 as previously stated. Halmann further teaches storing the imaging parameter settings associated with the at least one previous ultrasound image ([0024] which discloses the user defined settings for scan parameters 36 corresponding to the archived images also may be stored and associated with each of the images).
It appears that in the modified system each of the plurality of neural network branches is further configured to receive a second input comprising the imaging parameter settings associated with the image provided as the first input since the parameters stored with the archived images would appear to be input when the archived images are input, however, this is not explicitly taught by Halmann, as modified. 
Hu, in a similar field of endeavor involving neural networks, teaches wherein a neural network is configured to receive a second input comprising an imaging parameter settings associated with an image provided as a first input ([0051] which discloses servers 102 determines whether the parameters to be used for retaking the subsequent image are different from the parameters used for capturing the image that was input into the neural network. Examiner notes that the parameters used for capturing the image are thus input into the neural network along with the image itself in order to make such a determination and [0071] which discloses providing as input to the neural network, the parameter information for the 1000 images to train the neural network regarding a parameter to use to control the image capture device)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Halmann, as currently modified, to include receiving a second input as taught by Hu in order to allow the neural network to determine the desired parameters for retaking a subsequent image (Hu [0051]) and thus generating the updated image of Halmann.  


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann, Cheon, Yao, and Hu as applied to claim 8 above, and further in view of Seong et al. (US 20180308237 A1), hereinafter Seong. 
Regarding claim 9, 
Halmann, as modified, teaches the elements of claim 8 as previously stated. Yao, as applied to claim 8 above, further teaches wherein each of the plurality of neural network branches comprises a convolutional neural network configured ([0276] which discloses the medical scan analysis function is defined by model parameter data 1355 corresponding to a neural network model, the neural network model can be fully convolutional neural network. For propagating the input feature vector through the layers of the neural network. [0088] which discloses the medical scan analysis function includes one o more medical scan similarity analysis functions trained) to output a feature vector for each input ([0284] which discloses a scan similarity algorithm (Examiner notes this would be performed by the convolutional neural network of the medical scan analysis function) includes generating a feature vector for the given medical scan and can be generated based on any known or inferred features corresponding to the medical scan) 
Examiner notes in the modified system the feature vector would be for each input which includes a pair of first and second input. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann, Cheon, and Yao as applied to claims 11 above and further in view of Sorenson et al. (US 20180137244 A1), hereinafter Sorenson. 
Regarding claim 12,
Halmann, as modified, teaches the elements of claim 11 as previously stated. Yao further teaches a neural network trained to classify the feature vectors into one of a plurality of similarity categories ([0284] which discloses the medical scan similarity analysis function includes computing a similarity distance and ranking the medical scans based on the computed similarity distance (i.e. category))
It is unclear if the second portion comprises at least one additional neural network trained to perform the classification. 
Nonetheless, Sorenson, in a similar field of endeavor involving medical image processing, teaches a plurality of image processing engines are configured to perform a specific image processing operation on medical images ([0060]) which may be run in serial or hierarchical fashion ([0037]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Halmann to include additional image processing engines for performing different functions as taught by Sorenson in order to reduce the workload on a single image processing engine. 
Examiner notes in the modified system an additional image processing engine would include an algorithm (i.e. neural network) to perform the specific task of classifying the images. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann, Cheon, and Yao as applied to claim 1 above, and further in view of Gerard et al. (US 20190008480 A1), hereinafter Gerard. 
Regarding claim 13,
Halmann further teaches wherein the processor is further configured to cause a user interface (at least fig. 1 (38) and corresponding disclosure in at least [0025]) to display concurrently display the current image (72) and a previous image (74)  of the plurality of previous ultrasound images as an image pair (see at least fig. 4)
It is not clear if in the modified system, the processor is configured to cause the user interface to concurrently display the current image and the previous image of the plurality of previous ultrasound images as an image pair while determining whether the current ultrasound image and the previous image correspond to the same imaging plane.
Gerard, in a similar field of endeavor involving medical image processing, further teaches wherein a processor is further configured to cause a user interface (at least fig. 4 (400) and corresponding disclosure in at least [0084]) to concurrently display a current image (302) and a previous image (404) of a plurality of the previous images as an image pair while determining whether the current ultrasound image and the previous ultrasound image correspond to the same imaging plane ([0061] which discloses the steps of 200 are performed in real time and [0084] which discloses the GUI of fig. 4 is used in determining if the anatomical features are in the common position and thus a same VW (i.e. imaging plane) [0037]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Halmann, as currently modified, to include concurrently displaying the current image and the previous image as taught by Gerard in order to allow the user to visualize the similarities as the processor is identifying similarities. Such a modification would allow a user to manipulate the probe to better match a previous ultrasound image being displayed. 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann, Cheon, Yao, and Gerard as applied to claim 13 above, and further in view of Duggirala et al. (US 20040147840 A1), hereinafter Duggirala. 
	Regarding claim 14,
	Halmann, as modified teaches the elements of claim 13 as previously stated.  While Yao teaches the similarity scan data 480 can include the similarity score for each identified similar scan ([0069]) and report data can include the similar scan data 480 ([0141]), it is not clear if in the modified system, the processor is further configured to cause the user interface to display the similarity score with each pair of concurrently displayed current and previous images. 
Duggirala, in a similar field of endeavor involving ultrasound imaging, teaches concurrently displaying a similarity score (at least fig. 4 (50) and corresponding disclosure in at least [0068] which discloses a degree of similarity is displayed when an image is selected and [0065] which discloses the predicted probablility (as shown in fig. 4 (50)) are a degree of similarity) with each displayed pair of images of a current image and a previous image(at least fig. 4 (52 and 54) and corresponding disclosure in at least [0070])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Halmann, as currently modified, to include displaying the similarity score as taught by Duggirala in order to allow the user to view the similarity score and determine if the identified image is appropriately matched. Such a system allows a user to determine if a different image needs to be selected or if the probe needs to be moved to find a more suitable matching image. 


Claims 15-16, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Halmann in view of Yao.
Regarding claims 15 and 24,
Halmann teaches a non-transitory computer-readable medium comprising executable instructions, which when executed cause a processor (at least fig. 6 (216) and corresponding disclosure in at least [0049]) of a medical imaging system to perform a method of ultrasound imaging comprising:
Receiving an indication of a recurring patient by at least one processor (216) of an ultrasound imaging system (at least fig. 6 (200) and corresponding disclosure in at least [0046]) ([0027] which discloses a user may enter a patient’s name or identification number in the ultrasound system to access the patient record. Examiner notes that in allowing access to the patient record the processor would thus indicate whether the patient is a recurring patient).; 
Responsive to the indication of the recurring patient, automatically retrieving a plurality of previous ultrasound images associated with the recurring patient from a source of previously-acquired ultrasound image data ([0027] which discloses all images for a particular patient are accessible by selecting a particular patient record and [0028] which discloses for a each patient record a pluraliyt of anatomically defined and associated memory locations is provided for storing images of a particular anatomical region or area for each of a plurality of past exams); 
Generating a current ultrasound image (at least figs. 3 and 4 (72) and corresponding disclosure in at least [0033]) of biological tissue of the recurring patient;
Responsive to an identification of a matching previous image (at least figs. 3 and 4 (74) and corresponding disclosure in at least [0035]) of the recurring patient ([0025] which discloses section 42 displays an archived image (74) from a prior exam corresponding to the same (i.e. matching) anatomical region or area as the live image)
Automatically adjusting one or more imaging parameters of the ultrasound imaging system to correspond to imaging parameter setting associated with the identified previous image and acquiring a new ultrasound image with the adjusted imaging parameters ([0022] which discloses the scan parameters for a current ultrasound scan are based on scan parameters corresponding to archived images and to which the currently acquired images are to be compared and [0026] which discloses the scan parameters or imaging presets of the ultrasound device acquiring the image(s) may be automatically set or adjusted to the settings used from a prior exam, for example, corresponding to the archived image being displayed. Thus, the scanning parameters of the ultrasound device in some embodiments are automatically changed based on each archived image that is selected) and acquiring a new ultrasound image with the adjusted imaging parameters ([0031] which discloses the scan parameters are re-calibrated based on the archived image and resuming scanning with a live image displayed).

Halmann fails to explicitly teach providing the current ultrasound image and the plurality of previous ultrasound images to a neural network to identify the matching previous image of the recurring patient, wherein the neural network identifies the matching previous image by: Converting the current ultrasound image to a first feature vector, converting the at least one previous ultrasound image to a second feature vector, computing a distance metric between the first feature vector and the second feature vector, and identifying the previous ultrasound image as the matching previous image based on the distance metric; 
	Yao in a similar field of endeavor involving medical image processing, teaches providing a current medical image and a plurality of previous medical images to at least one neural network to identify a matching previous image, wherein the neural network identifies the matching previous image by:
  	converting the current medical image to a first feature vector ([0284] which discloses generating a feature vector for the given medical scan)
converting the at least one previous medical image to a second feature vector ([0284] which discloses generating a feature vector for the given medical scan and for medical scans in the set of medical scans (i.e. previous medical scans))
computing a distance metric between the first feature vector and the second feature vector ([0284] which discloses a medical scan similarity analysis function can be applied to the feature vector of the given medical scan and one or more feature vectors of the medical scans and can include computing a similarity distance between the feature vectors), 
and identifying the previous ultrasound image as the matching previous image based on  the distance metric ([0284] which discloses assigning the similarity distance to the corresponding medical scan in the set and similar medical scans (i.e. a matching previous image/scan) can be identified based on one or more medical scans in the set with a smallest computed similarity distance based on ranking medical scans in the set based on the computer similarity distances and identifying a designated number of top ranked medical scans)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Halmann, as currently modified, to include providing the current ultrasound image and the plurality of previous ultrasound images to identify a matching previous image of the recurring patient as taught by Yao in order to automate the selection of the matching image and eliminate user error in such selection. 

Regarding claim 16,
Halmann further teaches further comprising: 
Receiving patient identification information by the at least one processor ([0027] which discloses the user may enter a patient name or identification number to access the patient record);
Determining whether the patient is the recurring patient based on the patient identification information ([0027] which discloses accessing a patient record based on the user input of the patient name or identification number. Examiner notes that accessing such a record would determine whether the patient is a recurring patient); and 
Generating the indication of the recurring patient responsive to a determination that the patient identification information identifies the recurring patient (Examiner notes that in allowing access to the records the indication of the recurring patient is thus generated in order to be received by the processor)

Regarding claim 18,
Halmann, as modified, teaches the elements of claim 15 as previously stated. Yao further teaches wherein to identify the matching previous image, the method comprises, providing a plurality of pairs of images, each pair comprising the current ultrasound image and a different one of the plurality of the previous ultrasound images ([0284] which discloses generating a feature vector for the given medical scan and for medical scans in the set of medical scans. Examiner notes that in order to provide such feature vectors, the current ultrasound image and a different one of the plurality of previous image are provided), to at least one convolutional neural network included in the neural network ([0276] which discloses the medical scan analysis function is defined by model parameter data corresponding to a neural  network model, the neural network model can be a fully convolutional neural network and convolution functions are performed to propagate the input feature vector through the layers of the neural network in the forward propagation algorithm. [0088] which discloses the medical scan analsysi function can include one or more medical scan similarity analysis functions) trained to convert an input image to a feature vector ([0284] which discloses the scan similarity algorithm includes generating a feature vector for the given medical scan and for medical scans in the set of medical scans), and comparing the feature vectors associated with images in a given pair of the plurality of pairs of images to determine a similarity between the images in the given pair ([0284] which discloses a medical scan similarity analysis function can be applied to the feature vector of the given medical  scan and one or more feature vectors do the medical scans in the set by computing a similarity distance between the feature vectors).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann and Yao as applied to claim 16 above, and further in view of Aarts.
Regarding claim 17,
Halmann, as modified, teaches the elements of claim 16 as previously stated. Halmann, as modified, fails to explicitly teach wherein the receiving patient identification information comprises receiving an image comprising a facial features of the patient. 
Aarts, in a similar field of endeavor involving patient medical practices, teaches wherein patient identification information comprises an image received from a storage device or an image capture device ([0055] which discloses retrieved a facial image of the patient from the patient database and [0056] which discloses the system 100 may capture a facial image of the patient to create a new patient record. Examiner notes the facial image is an image from a camera such as 110), the image comprising a facial feature of the patient by at least one processor ([0055] which discloses identifying a patient by comparing a facial image from a camera and comparing it with a facial image from the patient database);
Determining whether the patient is a recurring patient based on the image ([0055]-[0056] which discloses identifying the patient (i.e. patient is identified as a recurring patient) or if the patient is not recognized by the system (i.e. is not recurring)); and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Halmann, as currently modified, to include determining whether the patient is a recurring patient as taught by Aarts in order to reduce the amount of work required to input patient identification information into the system, by allowing the system to be fully automated.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann, Yao, and Seong as applied to claim 18 above, and further in view of Hu. 
Regarding claim 19,
Halmann, as modified, teaches the elements of claim 18 as previously stated. Halmann further teaches storing the imaging parameter settings associated with the image ([0024] which discloses the user defined settings for scan parameters 36 corresponding to the archived images also may be stored and associated with each of the images).
It appears that the modified method would further provide, with each pair of images, a pair of corresponding imaging parameter settings to the at least one convolutional neural network, since the parameters stored with the archived images would appear to be input when the archived images are input, however, this is not explicitly taught by Halmann, as modified. 
Hu, in a similar field of endeavor involving neural networks, teaches providing, with an image, a corresponding imaging parameter settings to at least one neural network ([0051] which discloses servers 102 determines whether the parameters to be used for retaking the subsequent image are different from the parameters used for capturing the image that was input into the neural network. Examiner notes that the parameters used for capturing the image are thus input into the neural network along with the image itself in order to make such a determination and [0071] which discloses providing as input to the neural network, the parameter information for the 1000 images to train the neural network regarding a parameter to use to control the image capture device)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Halmann, as currently modified, to include receiving a second input as taught by Hu in order to allow the neural network to determine the desired parameters for retaking a subsequent image (Hu [0051]) and thus generating the updated image of Halmann.  

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Halmann and Yao as applied to claim 18 above, and further in view of Wang et al. (US 20200160521 A1), hereinafter Wang. 
Regarding claim 20, 
Halmann, as modified, teaches the elements of claim 18 as previously stated. Yao further teaches wherein the at least one convolutional neural network includes a plurality of nodes operating in parallel ([0272]) 
Halmann, as modified, fails to explicitly teach wherein the at least one convolutional neural network includes a pair of neural networks operating in parallel, and wherein the providing the plurality of pairs of images to at least one convolutional neural network includes providing the current image to one of the neural networks of the pair and providing the previous ultrasound image of the pair of images to the other one of the neural networks of the pair. 
Nonetheless, Wang in a similar field of endeavor involving image processing teaches wherein at least one convolutional neural network (at least fig. 4 (12 and 22) and corresponding disclosure in at least [0053] and [0083]) includes a pair of neural networks operating in parallel (see at least fig. 4) wherein providing a pair of images to at least one neural network includes providing a first image to one of the neural networks of the pair and providing a second image to the other one of the neural networks of the pair ([0082] which discloses the first neural network is configured to generate a feature set from a target fundus image and the second neural network may be configured to generate a second feature set from a reference fundus image) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Halmann, as currently modified, to include a pair of neural networks operating in parallel as taught by Wang in order to alleviate the workload the neural network by providing additional neural networks for processing each of the pair of images.

Regarding claim 21,
Halmann, as modified, teaches the elements of claim 20 as previously stated. Yao further teaches wherein to determine the similarity between the images in the given pair, the method includes computing a distance metric between the feature vectors ([0284] which discloses determining a similarity distance such as a Euclidean distance between the feature vectors).
Examiner notes in the modified method the feature vectors would be output by each of the pair of neural networks as taught by Wang since each neural network is configured to perform the corresponding processing of each of the pair of images.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann and Yao as applied to claim 15 above, and further in view of Gerard.
Regarding claim 22,
Halmann further teaches concurrently displaying the current image (72) and the previous image (74) (see at least fig. 4)
Yao further teaches wherein identifying the previous matching images comprises, determining for each pair of images comprising the currently ultrasound image and one of the plurality of previous ultrasound images, a similarity between the images in the pair ([0284] which discloses computing a similarity difference between the feature vectors) 
It is unclear if the modified system teaches concurrently displaying the pair of images while determining a similarity
Gerard, in a similar field of endeavor involving medical image processing, teaches concurrently displaying a pair of images comprising a current ultrasound image and one of a plurality of previous ultrasound images while determining a similarity between images the pair ([0061] which discloses the steps of 200 are performed in real time and [0084] which discloses the GUI of fig. 4 is used in determining if the anatomical features are in the common position and thus a same VW and are matching [0037]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Halmann, as currently modified, to include concurrently displaying the current image and the previous image while determining the similarity as taught by Gerard in order to allow the user to visualize the similarities as the processor is identifying similarities. Such a modification would allow a user to manipulate the probe to better match a previous ultrasound image being displayed. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann and Yao as applied to claim 22 above, and further in view of Duggirala.
Regarding claim 23,
	Halmann, as modified, teaches the elements of claim 22 as previously stated. While Yao teaches the similarity scan data 480 can include the similarity score for each identified similar scan ([0069]) and report data can include the similar scan data 480 ([0141]), it is not fully clear if the modified method further includes concurrently displaying a similarity score with each displayed pair of images.
	Duggirala, in a similar field of endeavor involving ultrasound imaging, teaches concurrently displaying a similarity score (at least fig. 4 (50) and corresponding disclosure in at least [0068] which discloses a degree of similarity is displayed when an image is selected and [0065] which discloses the predicted probablility (as shown in fig. 4 (50)) are a degree of similarity) with each displayed pair of images of a current image and a previous image(at least fig. 4 (52 and 54) and corresponding disclosure in at least [0070])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Halmann, as currently modified, to include displaying the similarity score as taught by Duggirala in order to allow the user to view the similarity score and determine if the identified image is appropriately matched. Such a system allows a user to determine if a different image needs to be selected or if the probe needs to be moved to find a more suitable matching image. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE LYN KLEIN/Examiner, Art Unit 3793        

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793